962 F.2d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas J. O'BRIEN, Plaintiff-Appellant,v.COACHMAN INDUSTRIES, INCORPORATED, Defendant-Appellee,andCLIPPERSHIP ENTERPRISES, INCORPORATED, Defendant.
No. 91-1665.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 20, 1992Decided:  May 11, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-89-1103)
Thomas J. O'Brien, Appellant Pro Se.
Ralph Nicholas Boccarosse, Jr., SICILIANO, ELLIS, DYER & BOCCAROSSE, Fairfax, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE, WILKINS, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Thomas J. O'Brien appeals from the judgment entered by the district court following a jury verdict for the Defendant in O'Brien's products liability action.  We affirm.


2
We find the claims raised by O'Brien in his brief to be without merit.  Though the district court's instruction to the jury on assumption of the risk should have included an instruction that the jury must find any assumption of the risk to be unreasonable,  see Caterpillar Tractor Co. v. Beck, 593 P.2d 871, 888 n.57 (Alaska 1979), the error was harmless in view of the jury's findings that the product was not in a defective condition unreasonably dangerous to O'Brien and that O'Brien was injured as a result of his own negligence.


3
Accordingly, the judgment of the district court is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED